FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                     November 26, 2014

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

v.                                                        No. 14-1304
                                              (D.C. Nos. 1:04-CR-00514-WYD-2 &
RICHARD POWELL,                                      1:13-CV-03532-WYD)
                                                            (D. Colo.)
             Defendant - Appellant.


          ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before BRISCOE, Chief Judge, LUCERO and HOLMES, Circuit Judges.


      Richard Powell seeks a certificate of appealability (COA) to appeal from the

district court’s determination that his second 28 U.S.C. § 2255 motion was an

unauthorized second or successive § 2255 motion that it lacked jurisdiction to

consider. See 28 U.S.C. § 2255(h); In re Cline, 531 F.3d 1249, 1251 (10th Cir.

2008). We deny a COA and dismiss this matter.

      After being convicted of several drug-trafficking offenses, Mr. Powell

unsuccessfully sought relief under § 2255. The district court denied his motion, and



*
       This order is not binding precedent except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
this court granted a COA but ultimately affirmed the denial of relief. See United

States v. Powell, 433 F. App’x 693, 694-95 (10th Cir. 2011).

       Mr. Powell then filed a second § 2255 motion containing two claims. Before

this court, he focuses on only one of those claims: that his counsel in his first § 2255

proceeding was ineffective in plea negotiations that occurred during that proceeding

(he alleges that while the § 2255 motion was pending, the government offered him a

20-year sentence, and he made a counter-offer that his counsel did not pursue). The

district court held that Mr. Powell knew of the facts underlying the claim during his

first § 2255 proceeding and could have raised them then, making the new § 2255

motion an unauthorized second or successive § 2255 motion.

       Mr. Powell must obtain a COA to appeal. See 28 U.S.C. § 2253(c)(1)(B). To

do so, he must show “that jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional right and that jurists of

reason would find it debatable whether the district court was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). This he cannot do.

       Even assuming for the sake of argument that reasonable jurists could debate

whether the district court was correct in its procedural ruling, Mr. Powell cannot

show that reasonable jurists would find it debatable whether the petition states a valid

claim of the denial of a constitutional right. There is no constitutional right to

counsel in a post-conviction proceeding. See Martinez v. Ryan, 132 S. Ct. 1309,

1315 (2012); Coleman v. Thompson, 501 U.S. 722, 752 (1991); Pennsylvania v.


                                           -2-
Finley, 481 U.S. 551, 555 (1987). Therefore, even if counsel performed inadequately

during the first § 2255 proceeding, as Mr. Powell alleges, no reasonable jurist could

conclude that he was deprived of a constitutional right. See Coleman, 501 U.S. at

752 (where there is no constitutional right to counsel, a petitioner cannot claim

constitutionally ineffective assistance of counsel); Smallwood v. Gibson, 191 F.3d

1257, 1266 n.4 (10th Cir. 1999) (same).

      We grant the motion to proceed in forma pauperis, but we deny a COA and

dismiss this matter.

                                                Entered for the Court



                                                ELISABETH A. SHUMAKER, Clerk




                                          -3-